El Juez Asociado Se. Heewández,
emitió la siguiente opinión del Tribunal:
Pedro Vidal y Goico fué acusado ante el Tribunal de Dis-trito de Mayagiiez por el delito de infracción del artículo 161 del Código Penal vigente. Dicho Tribunal estimó pro-bado que el acusado como Juez ele mesa en uno de los pre-cintos del pueblo de Rincón, de la jurisdicción de Maya-giiez, el día 28 de Octubre del pasado año, obrando malicio-samente y en contra de la Ley Electoral, se negó á inscribir como electores á varios individuos de aquella jurisdicción, que tenían derecho á ser inscritos por aparecer sus nombres ■en las listas electorales del año 1900, impidiéndoles de esa suerte que pudiesen votar en las elecciones que se celebra-ron el día 4 de Noviembre último; yen su consecuencia, por sentencia de 21 de Febrero, le condenó al pago de tres-cientos cincuenta dollars de multa, y en ■ defecto de pago, á sufrir un día de presidio en el Departamental de esta Isla por cada dollar que deje de satisfacer, y al pago de las costas procesales. De esta sentencia el acusado apela á este Tribunal. En causas criminales, cuando el acusado desea que esta Corte Suprema juzgue sobre una cuestión de derecho planteada mediante tecurso de apelación, la Ley claramente exige que alegue sus excepciones durante la tramitación del juicio oral, y que presente pliego de ellas al Tribunal sen-tenciador, ó á uno de los Jueces para su firma, cuyo pliego de excepciones ha de servir de base á la apelación. Cuando hay errores de derecho manifiestos en los autos, no es nece-saria la presentación de dicho pliego, y entonces el Tribunal *532puede estimarlos sin el lleno de aquella formalidad, según doctrina ya establecida en anteriores decisiones. En la pre-sente causa no se encuentra pliego de excepciones, ni apa-rece error alguno de derecho cometido por el Tribunal sen-tenciador. Por tanto, la sentencia de la Corte de Distrito de Mayagtiez está ajustada á derecho y debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Figueras, Sulzbacher y MacLeary.